Citation Nr: 1333408	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  03-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the esophagus, to include residuals of a hiatal hernia.  

2.  Entitlement to service connection for ulcerative colitis, to include as secondary to a disorder of the esophagus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran had active service from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The claims file was transferred to the VA RO in Winston-Salem, North Carolina.  

In February 2012, the Board denied the Veteran's claims of entitlement to service connection for hiatal hernia, atrial fibrillation, and ulcerative colitis.  The Veteran  appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's denial of service connection for hiatal hernia and ulcerative colitis and remanded those issues to the Board for further development consistent with the Joint Motion.  As was noted in the Joint Motion, the Veteran abandoned his appeal concerning the Board's denial of service connection for cardiovascular disease, therefore that issue is no longer on appeal.

In July 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC).  After completing additional development, the AMC continued to deny the claims (as reflected in an August 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board.  

In light of the Veteran's assertions that his ulcerative colitis is secondary to his hiatal hernia, the claim for service connection for ulcerative colitis has been recharacterized as reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

In his January 2012 Informal Hearing Presentation (IHP), the Veteran asserted a VA examination raised an inferred claim for residuals as a result of inguinal hernia repair.  A claim for service connection for residuals of an inguinal hernia repair was  denied in the August 2009 Board decision.  A request to reopen a claim for service connection for residuals of an inguinal hernia repair has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a supplemental medical opinion as below, and the 
case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorder of the esophagus and ulcerative colitis, which are not currently of record.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the VBMS file.  

A specific request should be made for any outstanding VA treatment records (as referenced during private treatment in September 2005), and any emergency room treatment records for a gastrointestinal disorder (as referenced during the November 2010 VA examination).  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the VBMS file, return the file to the VA physician that provided the July 2013 opinion, if available, for a supplemental medical opinion.  THE EXAMINER MUST HAVE ACCESS TO THE VBMS FILE FOR REVIEW. A NOTATION TO THE EFFECT THAT THIS RECORD REVIEW WAS COMPLETED SHOULD BE INCLUDED IN THE REPORT OF THE EXAMINER. 

The examiner MUST give an opinion as to whether any disorder of the esophagus present at any time since October 2001 (when the Veteran filed his claim for service connection), to include a hiatal hernia, GERD, esophagitis, and/or Barrett's esophagus, began in service or is otherwise related to service, to include the Veteran's need for special dietary restrictions during service.

IF the examiner determines that the Veteran has a disorder of the esophagus which is related to service, he MUST give an opinion as to whether the Veteran's ulcerative colitis is proximately due to, OR aggravated by, such disorder.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinions; however, his attention is drawn to the following:

* The Veteran submitted an October 1968 record requesting that he be permitted to draw commuted rations for "medical purposes" because he was in need of "special dietary restrictions" that were not specified.  An October 1968 memorandum from the Navy reflects that his request was approved.  

* Service separation examination report dated in January 1969 shows no relevant mouth, throat, abdominal, or viscera abnormalities, to include a hernia.

* A June 1982 radiology report notes that barium meal demonstrated a normal esophagus and the stomach was also normal.  There was a duodenal deformity with probable small active ulcer crater.  

* The Veteran complained of chest pain and epigastric burning in July 1982.  Endoscopy revealed patchy hyperemia in the distal stomach and mild hyperemia in the lower esophagus.  A pathology report notes that esophagus biopsy was essentially normal and stomach biopsy revealed chronic superficial gastritis.  

* In October 1986, the Veteran underwent upper gastrointestinal endoscopy for a history of peptic ulcer disease and recent epigastric pain and distress.  The assessment was mild to moderate duodenitis with scarring but no active ulcer and otherwise unremarkable esophagus, stomach, and duodenum.  

* In December 1994, the Veteran underwent upper panendoscopy.  The pre-operative diagnosis was history of Helicobacter pylori with epigastric pain refractory to outpatient treatment.  The post-operative diagnosis was gastritis, probably Helicobacter.  The surgery report states that the esophagus, pylorus, and duodenum were normal.  

* A January 1995 upper gastrointestinal endoscopy revealed an irregular squamocolumnar junction which, according to the physician, "may a soft finding of gastroesophageal reflux disease," otherwise normal upper endoscopy, with no evidence of ulcers, erosions, or other inflammatory processes identified.  This report states that no hiatal hernia was noted.  

* A January 1999 esophagogastroduodenoscopy (EGD) revealed a hiatal hernia.  An esophageal motility from the same month revealed hypomotility esophageal disorder.  

* A December 1999 EGD shows a "slight" hiatal hernia.

* The diagnoses on VA examination in December 2001 included colitis, esophagitis, and GERD.  

*  In his March 2003 notice of disagreement (NOD), the Veteran reported that during service he was put on a special diet for his ulcer condition, to include drinking "half and half" every two hours and eating only "baked, broiled, or boiled" (a bland diet).  

* August 2007 EGD revealed an isolated patch of Barrett's esophagus, a small sliding hiatal hernia, and diffuse gastritis of the stomach.  

* The diagnoses on VA examination in October 2007 included ulcerative colitis, GERD, isolated patch of Barrett's esophagus, and small sliding hernia.  

* Treatment records from Swain Medical Center, dated from June 2002 to August 2008 include diagnoses of GERD.  

* In April 2009, the October 2007 VA examiner stated that the special diet referred to in October 1968 sounded like the "sippy diet" that had been used years ago for ulcer disease, but was no longer considered appropriate treatment.  

A complete explanation for all opinions expressed, MUST be set forth in the examination report.

* In providing the requested opinion(s), the VA examiner must note his consideration of the prior October 2007, April 2009, and November 2010 VA Compensation and Pension examinations.  

*  The examiner MUST SPECIFICALLY CONSIDER AND ADDRESS the Veteran's description of his in-service special diet (discussed above) AS WELL AS the April 2009 VA examiner's statement that the in-service diet described by the Veteran sounded like the "sippy diet" used to treat ulcer disease.  

* In providing his opinion, the examiner must specifically consider the findings of a hiatal hernia, GERD, esophagitis, and Barrett's esophagus documented during the pendency of the appeal, as outlined above.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinions. 

All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



